Citation Nr: 1731318	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to November 1945. He died in January 2012, and the appellant is his son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  Jurisdiction of the claims file is currently with the RO in Seattle, Washington.

The September 2012 administrative decision denied entitlement to accrued benefits.  The appellant filed a notice of disagreement in September 2012.  He was issued a statement of the case in December 2012.  He filed a VA Form 9 substantive appeal in January 2013.

In his January 2013 appeal, the appellant requested that he be scheduled for a hearing before a Member of the Board at his local RO.  He withdrew this request in writing, however, in February 2014, because he was too ill to appear.

The Board notes that the Veteran's daughter also has a claim that has been appealed to the Board.  The Board must issue two separate decisions at this time because (1) both the appellant and the Veteran's daughter have properly perfected appeals to the Board, and neither appeal has been withdrawn; (2) the interests of the appellant and the Veteran's daughter in this case are potentially adverse; and (3) certain avenues by which to grant part or all of the benefits sought may potentially only be available to the appellant or to the Veteran's daughter, but not to both.

This case was previously before the Board in April 2015 when the claim was remanded for further development.  The case is once again before the Board.


FINDINGS OF FACT

1.  The Veteran died in January 2012.  The appellant does not meet the statutory definition of a child as defined in 38 U.S.C.A. § 101(4)(A).

2.  The appellant has not provided evidence of expenses paid by him for the Veteran's last sickness or funeral.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits, to include as the surviving child of a veteran or as reimbursement for the decedent's final expenses, are not met.  38 U.S.C.A. §§ 101(4)(A), 5121 (West 2014); 38 C.F.R. §§ 3.57, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002). 

The Board finds that the contested claims procedures codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 have been substantially complied with.  That is, the RO has provided the parties to this appeal with notice of the actions taken, to include the issuance of statements of the case.

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in April 2015.  The Board finds there has been substantial compliance with the Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Based upon the foregoing, the duties to notify and assist the appellant have been met, and no further action is necessary to assist the appellant in substantiating this claim.  

Turning to the merits of the appellant's claim for accrued benefits, upon the death of a veteran, accrued benefits are paid to the first living person in a list as follows: the veteran's spouse, the veteran's children (in equal shares), or the veteran's dependent parents (in equal shares) or surviving parent.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 3.1000(a)(1).

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. § 3.57 (2016).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C.A. § 101(4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18). "In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial."  38 U.S.C.A. § 5121(a)(6).

In this case, the appellant has not met the threshold requirement of establishing standing to receive accrued benefits.  The appellant is the Veteran's adult son and has neither alleged nor demonstrated that he became permanently incapable of self-support prior to reaching 18 years of age.  Thus, the requirements of 38 C.F.R. § 3.57(a) are not established in this case.  The appellant does not meet the requirements of a child of the Veteran, or of any other category of qualifying relative, which would entitle him to the decedent's accrued benefits.  See Burris, supra.

Nor does the record show that the appellant is entitled to accrued benefits as reimbursement as the person who bore the expense of last sickness and burial of the Veteran.  38 U.S.C.A. § 5121(a)(6); 38 C.F.R. § 3.1000(a)(5); see e.g., Wilkes v. Principi, 16 Vet. App. 237 (2002) (specifically noting that all expenses of the last sickness and burial had been paid in advance by the Veteran); Burris, supra, (noting that claim for accrued benefits was limited to the amount of accrued benefits in excess of the amount already paid for burial expenses).

In this case, the appellant submitted the claim for accrued benefits, but he has not provided any evidence that he paid for the cost of the decedent's last illness, funeral, or burial in any part.  In fact, in an April 2016 letter the appellant stated that he had not paid any expenses in connection with the Veteran's last illness and burial.  He additionally noted that the Veteran's medical expenses were paid by Medicare and his union health insurance plan and that he did not have any ownership interest during the Veteran's lifetime in his mutual funds or any other assets that were used to pay his medical expenses, to include a joint checking account.  The appellant stated that he made no direct payments for the Veteran's medical expenses from his own accounts.  Thus, payment cannot be made to the appellant because he has not shown that he bore the burden of the decedent's final expenses.

In sum, the appellant has not established standing to receive any accrued benefits due the Veteran at the time of his death, either as a "child" of the decedent, as he does not meet the age requirements, or for reimbursement of expenses related to the Veteran's last illness, funeral, or burial, as he has not shown that he carried the burden of paying for those expenses.  Thus, the appeal must be denied.


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


